Miller, P. J.
This was an action of ejectment to recover a strip of land in Ithaca, occupied by the defendant as a railroad. To show the title of the plaintiff, he introduced several deeds, and among others, a deed from the executors of Simeon DeWitt, deceased, to one Charles A. Gregory, which was in the form of an ordinary executor’s deed, reciting a clause in the will of the deceased, by which he empowered his executors to sell his real estate “ for such consideration as they shall judge proper, for the purpose of discharging my debts, and creating funds for the support of my family.”
The introduction of this deed was objected to by the defendant as not authorized by the will, and as conveying no title. The objections were overruled and an exception taken to the decision of the court. The consideration expressed in the deed was the sum of one dollar; the power to sell was to pay debts, and to raise funds to support the family, and as there was evidence to show, that the sum of $9,000 was soon afterward raised by mortgage upon the same property, it is a fair presumption, that a sale for the sum of one dollar could not have been made in accordance with the provisions of the will. It was substantially held in Allen v. De Witt (3 Coms., 277), where this provision of the same will was in question, that a conveyance where nothing was paid was *263invalid, and not an execution of the power contained in the will. Is the defendant in a position to question the validity of this deed ? It is claimed by the plaintiff, that since the date of this deed (1838) there has been a possession of the premises under claim of title, exclusive of any other right founded upon a written instrument, for more than twenty years prior to the commencement of this action. There are grounds for sustaining this claim, and as the defendant is a stranger to the title, I do not see that the objection to the evidence is available. The defendant, in an ejectment, cannot avail himself of an outstanding title, which is barred by the statute of limitations, or which has never been fully vested in the grantee. (Hoag v. Hoag, 35 N. Y., 473.) The heirs of Simeon DeWitt would be barred, or any one claiming under them by the statute of limitations, and the defendant can occupy no better position. It may also be remarked, that the deed, if given without full authority, would not be void, but voidable at the election of the parties interested, to take the estate, or some interest in it, in case the deed was vacated; but the defendant is not in a situation to raise the question of a want of power.
There was no valid objection to the evidence of the plaintiff, to show himself a mortgagee in possession by agreement with the mortgagor. Although the complaint alleged that the plaintiff was the owner in fee, it did not necessarily establish title otherwise, because the plaintiff claimed title under a mortgage. A title in fee simple may be established, I think, by such evidence. It is enough for the plaintiff to show a right to the possession of the premises at the time the suit was commenced to entitle him to recover. (2 R. S., title 1, part 3, chap. 5, § 25.) And a mortgagee in possession after default, holds such a right of possession as is embraced within the foregoing enactment, lie has a title against all the world until dispossessed or until the payment of the moneys due on the mortgage. (Van Duyne v. Thayre, 14 Wend., 233; Phyfe v. Riley, 15 Wend., 248; Casey v. Buttolph, 12 Barb., S. C., 637.) The proof *264offered, therefore, came within the allegations of the complaint. This is not like a case of a mere equitable title to land, where the rights of the parties must first be settled by a court of equity and a specific performance of a contract enforced, as in Peck v. Newton (46 Barb., 173).
The testimony showing a paroi surrender of the premises was properly received. The agreement to surrender the farm seems to have been made to save the expenses of a foreclosure ; and followed up as it was by an actual surrender afterward, I think the testimony of what was said about it was competent. While the verbal understanding of itself would be invalid, yet the possession, which was the main thing to be accomplished, was an execution of the oral agreement. At common law the mortgagee was vested with the legal estate, subject to be defeated by the performance of the condition of the mortgage, and the surrender was not creating an interest in lands, but taking possession by the mortgagee of lands, which have been conveyed to him upon a certain contingency.
The testimony of the plaintiff as to the value of the use of the land, was competent. 2sTo objection was made upon the ground that he was not qualified to speak on the subject; and if there had been, I think he had sufficient knowledge to authorize his evidence to be given. JSTor was any specific objection taken to proof of the value of the lands after the suit was commenced and to the time of trial. It may be added that the judge charged the jury, that if they found for the plaintiff he would be entitled to damages for six years, terminating at the time the action was commenced. This entirely disposes of any question as to the value of the use of the land after the suit was brought.
The affidavits on the foreclosure were properly admitted in evidence, to show the history of the plaintiff’s claim. They did not show title, and the judge charged the jury that the plaintiff was not entitled to recover as a purchaser at the sale; but if at all, as a mortgagee in possession of the premises. Although the affidavits were sworn to after the suit *265was commenced, yet no injury could accrue to the defendant by the admission of this evidence, as his recovery was had entirely upon another ground; and therefore even if the judge erred, it is no ground for granting a new trial.
Some other points are made as to the admission of evidence ; hut none of them are well taken, and they do not require discussion.
The motion for a nonsuit was properly denied, and the case was properly submitted by the judge to the jury.
It was substantially admitted by the pleadings that the defendant was a corporation. The complaint was, that the defendant was in possession as a corporation, and the answer admits that the defendant is in possession. This is not such a denial of corporate existence as will raise an issue on that question.
The order denying the motion for a new trial and the judgment,'must be affirmed with costs.